
	
		I
		111th CONGRESS
		1st Session
		H. R. 4081
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2009
			Mr. Schrader
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to conduct a
		  study of the suitability and feasibility of establishing the Willamette Falls
		  National Heritage Area in Oregon, and for other purposes.
	
	
		1.Study and report of proposed
			 Willamette Falls National Heritage Area
			(a)Short
			 TitleThis section may be cited as the Willamette Falls National Heritage
			 Area.
			(b)StudyThe
			 Secretary of the Interior (hereafter referred to as the
			 Secretary), in consultation with appropriate State historic
			 preservation officers, State historical societies, and other appropriate
			 organizations, shall conduct a study of the suitability and feasibility of
			 designating the study area at the Willamette Falls National Heritage Area in
			 the State of Oregon.
			(c)CriteriaIn
			 conducting the study, the Secretary shall apply the following criteria to
			 determine the suitability and feasibility of designating the study area as a
			 National Heritage Area:
				(1)The area—
					(A)has an assemblage
			 of natural, historic, cultural, education, scenic, or recreational resources
			 that together are nationally important to the heritage of the United
			 States;
					(B)represents
			 distinctive aspects of the heritage of the United States worthy of recognition,
			 conservation, interpretation, and continuing use;
					(C)is best managed as
			 such an assemblage through partnerships among public and private entities at
			 the local regional level;
					(D)reflects
			 traditions, customs, beliefs, and folklife that are a valuable part of the
			 heritage of the United States;
					(E)provides
			 outstanding opportunities to conserve natural, historical, cultural, or scenic
			 features;
					(F)provides
			 outstanding recreational or education opportunities; and
					(G)has resources and
			 traditional uses that have national importance.
					(2)Residents, business
			 interests, nonprofit or organizations, and governments (including relevant
			 Federal land management agencies) within the proposed area are involved in the
			 planning and have demonstrated significant support through letters and other
			 means for National Heritage Area designation and management.
				(3)The local
			 coordinating entity responsible for preparing and implementing the management
			 plan is identified.
				(4)The proposed local
			 coordinating entity and units of government supporting the designation have
			 documented their commitment to work in partnership to protect, enhance,
			 interpret, fund, manage, and develop resources within the National Heritage
			 Area.
				(5)The
			 proposed local coordinating entity has developed a conceptual financial plan
			 that outlines the roles of all participants (including the Federal Government)
			 in the management of the National Heritage Area.
				(6)The proposal is
			 consistent with continued economic activity within the area.
				(7)A
			 conceptual boundary map has been developed and is supported by the public and
			 participating Federal agencies.
				(d)ConsultationIn
			 conducting the study, the Secretary shall consult with the managers of any
			 Federal land within the proposed National Heritage Area and secure the
			 concurrence of the managers with the findings of the study before making a
			 determination for designation.
			(e)Boundaries of the
			 Study AreaThe study areas shall consist of the following:
				(1)The area between
			 the Tualatin River and the Clackamas River.
				(2)The cities of West
			 Linn and Oregon City, Oregon, and the surrounding areas.
				(3)The McLoughlin
			 House in Oregon City, Oregon.
				(f)ReportThe
			 Secretary shall—
				(1)review, comment
			 on, and determine if the study area meets the criteria specified in this
			 section for designation as a National Heritage Area;
				(2)consult with the
			 Governor of Oregon; and
				(3)not later than 3
			 fiscal years after the date on which funds are first made available for this
			 section, submit to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report on the findings, conclusions, and recommendations of the study,
			 including—
					(A)any comments
			 received from the Governor of Oregon; and
					(B)a finding as to
			 whether the proposed National Heritage Area meets the criteria for
			 designation.
					(g)DisapprovalIf
			 the Secretary determines that the proposed National Heritage Area does not meet
			 the criteria for designation, the Secretary shall include within the study
			 submitted under subsection (f)(3) a description of the reasons for the
			 determination.
			
